Exhibit 10.8

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

2014 NON-EMPLOYEE EQUITY PLAN

1. GENERAL.

(a) Eligible Award Recipients. The persons eligible to receive Awards are
Non-employee Directors and Consultants. This Plan is intended as the successor
to the Horizon Pharma, Inc. 2011 Equity Incentive Plan with respect to grants to
Non-employee Directors and Consultants.

(b) Available Awards. The Plan provides for the grant of the following Awards:
(i) Nonstatutory Stock Options, (ii) Stock Appreciation Rights (iii) Restricted
Stock Awards, (iv) Restricted Stock Unit Awards, and (v) Other Stock Awards.

(c) Purpose. The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section 1(a), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Ordinary Shares through the granting of Awards.

2. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted;
(C) what type or combination of types of Award shall be granted; (D) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Ordinary
Shares pursuant to a Stock Award; (E) the number of Ordinary Shares with respect
to which a Stock Award shall be granted to each such person; and (F) the Fair
Market Value applicable to a Stock Award.

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan or Award fully
effective.

(iii) To settle all controversies regarding the Plan and Awards granted under
it.

 

1



--------------------------------------------------------------------------------

(iv) To accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

(v) To suspend or terminate the Plan at any time. Suspension or termination of
the Plan shall not impair rights and obligations under any Award granted while
the Plan is in effect except with the written consent of the affected
Participant.

(vi) To amend the Plan in any respect the Board deems necessary or advisable.
However, except as provided in Section 9(a) relating to Capitalization
Adjustments, to the extent required by applicable law or listing requirements,
shareholder approval shall be required for any amendment of the Plan that either
(A) materially increases the number of Ordinary Shares available for issuance
under the Plan, (B) materially expands the class of individuals eligible to
receive Awards under the Plan, (C) materially increases the benefits accruing to
Participants under the Plan or materially reduces the price at which Ordinary
Shares may be issued or purchased under the Plan, (D) materially extends the
term of the Plan, or (E) expands the types of Awards available for issuance
under the Plan. Except as provided above, rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(1) the Company requests the consent of the affected Participant, and (2) such
Participant consents in writing.

(vii) To submit any amendment to the Plan for shareholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of Rule 16b-3.

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, a Participant’s rights under any
Award shall not be impaired by any such amendment unless (A) the Company
requests the consent of the affected Participant, and (B) such Participant
consents in writing. Notwithstanding the foregoing, subject to the limitations
of applicable law, if any, the Board may amend the terms of any one or more
Awards without the affected Participant’s consent if necessary to bring the
Award into compliance with Section 409A of the Code.

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
any Affiliates and that are not in conflict with the provisions of the Plan or
Awards.

(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Non-employee Directors or Consultants who
are foreign nationals or provide services outside the United States.

 

2



--------------------------------------------------------------------------------

(c) Delegation to Committee.

(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Committee may, at any time, abolish the subcommittee
and/or revest in the Committee any powers delegated to the subcommittee. The
Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.

(ii) Rule 16b-3 Compliance. The Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

(e) Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee shall have the authority to: (i) reduce the exercise price of any
outstanding Options or Stock Appreciation Rights under the Plan, or (ii) cancel
any outstanding Options or Stock Appreciation Rights that have an exercise price
or strike price greater than the current Fair Market Value of the Ordinary
Shares in exchange for cash or other Stock Awards under the Plan, unless the
stockholders of the Company have approved such an action within twelve
(12) months prior to such an event, provided that the exercise price of any such
outstanding Options or Stock Appreciation Rights under the Plan may not be
reduced below the nominal value of an Ordinary Share.

3. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve.

(i) Subject to Section 9(a) relating to Capitalization Adjustments, the
aggregate number of Ordinary Shares of the Company that may be issued pursuant
to Stock Awards after the Effective Date shall not exceed Two Million Two
Hundred Fifty Thousand (2,250,000) Ordinary Shares. For clarity, the limitation
in this Section 3(a)(i) is a limitation on the number of Ordinary Shares that
may be issued pursuant to the Plan. Accordingly, this Section 3(a)(i) does not
limit the granting of Stock Awards except as provided in Section 7(a). Shares
may be issued in connection with a merger or acquisition as permitted by, as
applicable, NASDAQ Marketplace Rule 4350(i)(1)(A)(iii), NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711 or other applicable stock
exchange rules, and such issuance shall not reduce the number of Ordinary Shares
available for issuance under the Plan. Furthermore, if a Stock Award or any
portion thereof (i) expires or otherwise terminates without all of the Ordinary
Shares covered by such Stock Award having been issued or (ii) is settled in cash
(i.e., the Participant receives cash rather than Ordinary Shares), such
expiration, termination or settlement shall not reduce (or otherwise offset) the
number of Ordinary Shares that may be available for issuance under the Plan.

 

3



--------------------------------------------------------------------------------

(ii) Subject to subsection 3(b), the number of Ordinary Shares available for
issuance under the Plan shall be reduced by: (i) one (1) Ordinary Share for each
Ordinary Share issued pursuant to (A) an Option granted under Section 5, or
(B) a Stock Appreciation Right granted under Section 5 with respect to which the
strike price is at least one hundred percent (100%) of the Fair Market Value of
the underlying Ordinary Shares on the date of grant; (ii) 1.29 Ordinary Shares
for each Ordinary Share issued pursuant to a Restricted Stock Award, Restricted
Stock Unit Award, or Other Stock Award granted prior to May 2, 2019, and (iii)
1.40 Ordinary Shares for each Ordinary Share issued pursuant to a Restricted
Stock Award, Restricted Stock Unit Award, or Other Stock Award granted on or
after May 2, 2019.

(b) Reversion of Shares to the Share Reserve.

(i) Shares Available For Subsequent Issuance. If any Stock Award is forfeited
back to the Company or Ordinary Shares are redeemed or repurchased by the
Company or any Affiliate (in accordance with applicable Irish law) because of
the failure to meet a contingency or condition required to vest such Ordinary
Shares, then the Ordinary Shares that are forfeited, redeemed or repurchased
shall revert to and again become available for issuance under the Plan.
Notwithstanding the provisions of this Section 3(b)(i), to the extent there is
issued an Ordinary Share pursuant to a Stock Award under the Plan (other than an
Option or Stock Appreciation Right) and such Ordinary Share becomes available
for issuance under the Plan pursuant to Section 3(a)(i) or this Section 3(b)(i),
then the number of Ordinary Shares available for issuance under the Plan shall
increase by 1.29 shares for each such Ordinary Share returning to the Plan prior
to May 2, 2019 and 1.40 shares for each such Ordinary Share returning to the
Plan on or after May 2, 2019.

(ii) Shares Not Available For Subsequent Issuance. If any Ordinary Shares
subject to a Stock Award are not delivered to a Participant because the Stock
Award is exercised through a reduction of Ordinary Shares subject to the Stock
Award (i.e., “net exercised”), the number of Ordinary Shares that are not
delivered to the Participant shall not remain available for issuance under the
Plan. Also, any Ordinary Shares withheld by the Company pursuant to Section 8(f)
or withheld or tendered as consideration for the exercise of an Option or
purchase of any other Stock Award shall not again become available for issuance
under the Plan.

(c) Source of Shares. The Ordinary Shares issuable under the Plan shall be
authorized but unissued or reacquired Ordinary Shares, including Ordinary Shares
redeemed or repurchased by the Company or any Affiliate on the open market or
otherwise, in accordance with applicable Irish Law.

4. ELIGIBILITY.

Stock Awards may be granted to Non-employee Directors and Consultants as
determined by the Board.

5. PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be
Nonstatutory Stock Options at the time of grant. The provisions of separate
Options or SARs need not be identical; provided, however, that each Option
Agreement or Stock Appreciation Right Agreement shall conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

4



--------------------------------------------------------------------------------

(a) Term. No Option or SAR shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.

(b) Exercise Price. The exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Ordinary Shares subject to the Option or SAR on the date the Option or SAR
is granted. Notwithstanding the foregoing, an Option or SAR may be granted with
an exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Ordinary Shares subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and, if
applicable, 424(a) of the Code, provided that in all cases the exercise price is
not less than the nominal value of an Ordinary Share. Each SAR will be
denominated in Ordinary Shares equivalents.

(c) Purchase Price for Options. The purchase price of Ordinary Shares acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below; provided, however, that
where Ordinary Shares are issued pursuant to the exercise of an Option, the
nominal value of each newly issued Ordinary Share is fully paid up. The Board
shall have the authority to grant Options that do not permit all of the
following methods of payment (or otherwise restrict the ability to use certain
methods) and to grant Options that require the consent of the Company to utilize
a particular method of payment. The permitted methods of payment are as follows:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Ordinary Shares subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

(iii) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of Ordinary Shares issuable upon exercise by the largest whole number
of Ordinary Shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that:

(1) the Company shall accept a cash or other payment from the Participant to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole Ordinary Shares to be issued;

(2) irrespective of whether a “net exercise” arrangement is used, the nominal
value of each newly issued Ordinary Shares will be fully paid up in cash; and

 

5



--------------------------------------------------------------------------------

(3) Ordinary Shares will no longer be subject to an Option and will not be
exercisable thereafter to the extent that (A) Ordinary Shares issuable upon
exercise are reduced to pay the exercise price pursuant to the “net exercise,”
(B) Ordinary Shares are delivered to the Participant as a result of such
exercise, and (C) Ordinary Shares are withheld to satisfy tax withholding
obligations; or

(iv) in any other form of legal consideration that may be acceptable to the
Board and permissible under applicable law.

(d) Exercise and Payment of a SAR. To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of Ordinary Shares equal to the number of Ordinary Shares equivalents in which
the Participant is vested under such Stock Appreciation Right, and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (B) the strike price that will be determined by the Board at the time
of grant of the Stock Appreciation Right. The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Ordinary Shares, in cash,
in any combination of the two or in any other form of consideration, as
determined by the Board and contained in the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right, provided, however, that where Ordinary
Shares are issued pursuant to a Stock Appreciation Right, the nominal value of
each newly issued Ordinary Share is fully paid up.

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
shall determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
shall apply:

(i) Restrictions on Transfer. An Option or SAR shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may, in its sole discretion, permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.

(ii) Domestic Relations Orders. Notwithstanding the foregoing, an Option or SAR
may be transferred pursuant to a domestic relations order.

(iii) Beneficiary Designation. Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to exercise the Option or
SAR and receive the Ordinary Shares or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Participant’s estate shall be entitled to exercise the Option or SAR and
receive the Ordinary Shares or other consideration resulting from such exercise.

 

6



--------------------------------------------------------------------------------

(f) Vesting Generally. The total number of Ordinary Shares subject to an Option
or SAR may vest and therefore become exercisable in periodic installments that
may or may not be equal. The Option or SAR may be subject to such other terms
and conditions on the time or times when it may or may not be exercised as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary. The provisions of this Section 5(f) are subject to any Option or SAR
provisions governing the minimum number of Ordinary Shares as to which an Option
or SAR may be exercised.

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company or any Affiliate, if a Participant’s Continuous Service terminates
(other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
date three (3) months following the termination of the Participant’s Continuous
Service (or such longer or shorter period specified in the applicable Award
Agreement), or (ii) the expiration of the term of the Option or SAR as set forth
in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the time specified
herein or in the Award Agreement (as applicable), the Option or SAR shall
terminate.

(h) Extension of Termination Date. If the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of Ordinary Shares would violate the registration
requirements under the Securities Act, then the Option or SAR shall terminate on
the earlier of (i) the expiration of a total period of three (3) months (that
need not be consecutive) after the termination of the Participant’s Continuous
Service during which the exercise of the Option or SAR would not be in violation
of such registration requirements, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement. In addition,
unless otherwise provided in a Participant’s Award Agreement, if the immediate
sale of any Ordinary Shares received upon exercise of an Option or SAR following
the termination of the Participant’s Continuous Service would violate the
Company’s insider trading policy, then the Option or SAR shall terminate on the
earlier of (i) the expiration of a period equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the sale of the Ordinary Shares received upon
exercise of the Option or SAR would not be in violation of the Company’s insider
trading policy, or (ii) the expiration of the term of the Option or SAR as set
forth in the applicable Award Agreement.

(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company or
any Affiliate, if a Participant’s Continuous Service terminates as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR (to the extent that the Participant was entitled to exercise such Option or
SAR as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such

 

7



--------------------------------------------------------------------------------

termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), or (ii) the expiration of the term of the Option or SAR as
set forth in the Award Agreement. If, after termination of Continuous Service,
the Participant does not exercise his or her Option or SAR within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
(as applicable) shall terminate.

(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company or any
Affilate, if (i) a Participant’s Continuous Service terminates as a result of
the Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Award Agreement for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Option or SAR may be exercised (to the extent the Participant was entitled to
exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (i) the date eighteen (18) months following the date of death (or such longer
or shorter period specified in the Award Agreement), or (ii) the expiration of
the term of such Option or SAR as set forth in the Award Agreement. If, after
the Participant’s death, the Option or SAR is not exercised within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
shall terminate.

6. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, Ordinary Shares may be (i) held in book entry form subject to the
Company’s instructions until any restrictions relating to the Restricted Stock
Award lapse; or (ii) evidenced by a certificate, which certificate shall be held
in such form and manner as determined by the Board. The terms and conditions of
Restricted Stock Award Agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Award Agreements need not be
identical; provided, however, that each Restricted Stock Award Agreement shall
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) services
to the Company or an Affiliate or (C) any other form of legal consideration
(including future services) that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law, provided however, that where
Ordinary Shares are issued pursuant to a Restricted Stock Award the nominal
value of each newly issued Ordinary Share is fully paid up.

(ii) Vesting. Ordinary Shares awarded under a Restricted Stock Award Agreement
may be subject to forfeiture to the Company in accordance with a vesting
schedule to be determined by the Board.

 

8



--------------------------------------------------------------------------------

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company or any Affiliate may receive through
a forfeiture condition or a repurchase right any or all of the Ordinary Shares
held by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

(iv) Transferability. Rights to acquire Ordinary Shares under the Restricted
Stock Award Agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Stock Award Agreement,
as the Board shall determine in its sole discretion, so long as Ordinary Shares
awarded under the Restricted Stock Award Agreement remain subject to the terms
of the Restricted Stock Award Agreement.

(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the Ordinary Shares subject to the Restricted Stock
Award to which they relate.

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Ordinary Shares subject to the Restricted Stock
Unit Award. The consideration to be paid (if any) by the Participant for each
share of Ordinary Shares subject to a Restricted Stock Unit Award may be paid in
any form of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law, provided, however, that where
Ordinary Shares are issued pursuant to a Restricted Stock Unit Award, the
nominal value of each newly issued Ordinary Share is fully paid up.

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
Ordinary Shares, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the Ordinary Shares (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 

9



--------------------------------------------------------------------------------

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
Ordinary Shares covered by a Restricted Stock Unit Award, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement. At the sole
discretion of the Board, such dividend equivalents may be converted into
additional Ordinary Shares covered by the Restricted Stock Unit Award in such
manner as determined by the Board. Any additional Ordinary Shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Ordinary Shares, including the
appreciation in value thereof (e.g., options or share rights with an exercise
price or strike price less than 100% of the Fair Market Value of the Ordinary
Shares at the time of grant) may be granted either alone or in addition to Stock
Awards provided for under Section 5 and the preceding provisions of this
Section 6. Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Stock Awards will be granted, the number of Ordinary Shares (or
the cash equivalent thereof) to be granted pursuant to such Other Stock Awards
and all other terms and conditions of such Other Stock Awards; provided,
however, that where Ordinary Shares are issued pursuant to any Other Stock
Award, the nominal value of each newly issued Ordinary Share is fully paid up.

7. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the authorized but unissued Ordinary Shares
reasonably required to satisfy such Stock Awards.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell Ordinary Shares
upon exercise of the Stock Awards; provided, however, that this undertaking
shall not require the Company to register under the Securities Act the Plan, any
Stock Award or any Ordinary Shares issued or issuable pursuant to any such Stock
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority that counsel for the Company
deems necessary for the lawful issuance and sale of Ordinary Shares under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell Ordinary Shares upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Ordinary Shares pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

 

10



--------------------------------------------------------------------------------

(c) No Obligation to Notify or Minimize Taxes. The Company and its Affiliates
shall have no duty or obligation to any Participant to advise such holder as to
the time or manner of exercising such Stock Award. Furthermore, the Company and
its Affiliates shall have no duty or obligation to warn or otherwise advise such
holder of a pending termination or expiration of a Stock Award or a possible
period in which the Stock Award may not be exercised. The Company and its
Affiliates have no duty or obligation to minimize the tax consequences of a
Stock Award to the holder of such Stock Award.

8. MISCELLANEOUS.

(a) Use of Proceeds from Sales of Ordinary Shares. Proceeds from the sale of
Ordinary Shares pursuant to Stock Awards shall constitute general funds of the
Company.

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

(c) Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any Ordinary Shares
subject to such Stock Award unless and until (i) such Participant has satisfied
all requirements for exercise of the Stock Award pursuant to its terms, if
applicable, and (ii) the issuance of the Ordinary Shares subject to such Stock
Award has been entered into the books and records of the Company.

(d) No Service Rights. Nothing in the Plan, any Stock Award Agreement or any
other instrument executed thereunder or in connection with any Award granted
pursuant thereto shall confer upon any Participant any right to continue to
serve the Company or an Affiliate in the capacity in effect at the time the
Stock Award was granted or shall affect the right of the Company or an Affiliate
to terminate (i) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate, or (ii) the service of
a Non-employee Director pursuant to the Bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate laws of the country or state in
which the Company or the Affiliate is incorporated, as the case may be.

(e) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Ordinary Shares under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Ordinary
Shares subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Ordinary Shares.
The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (A) the issuance of the shares upon the
exercise or acquisition of Ordinary Shares under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need

 

11



--------------------------------------------------------------------------------

not be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on share
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Ordinary Shares.

(f) Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company or any Affiliate may, in its sole discretion, satisfy any
federal, state, local or foreign tax withholding obligation, levies or any
social security deduction obligation relating to an Award by any of the
following means or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii) withholding Ordinary Shares from the Ordinary
Shares issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no Ordinary Shares are withheld with a value
exceeding the minimum amount of tax, levies and social security contribution
required to be withheld by law or the practice of any revenue authority (or such
lesser amount as may be necessary to avoid classification of the Stock Award as
a liability for financial accounting purposes); (iii) withholding cash from an
Award settled in cash; (iv) withholding payment from any amounts otherwise
payable to the Participant; or (v) by such other method as may be set forth in
the Award Agreement.

(g) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s (or Affiliate’s, if applicable) intranet (or other
shared electronic medium controlled by the Company or any Affiliate to which the
Participant has access).

(h) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Ordinary Shares or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still providing
services to the Company or an Affilate. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

(i) Compliance with Section 409A. To the extent that the Board determines that
any Award granted hereunder is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the Ordinary Shares are publicly traded and a Participant holding
an Award that constitutes “deferred compensation” under Section 409A of the Code
is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six (6) months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death.

 

12



--------------------------------------------------------------------------------

(j) Personal Data. It shall be a term and condition of every Award that a
Participant agrees and consents to:

(i) the collection, use and processing of his Personal Data by the Company or
any Subsidiary and the transfer of his Personal Data to any third party
administrator of the Plan and any broker through whom Shares are to be sold on
behalf of a Participant;

(ii) the Company, its Subsidiaries or any third party administrator of the Plan,
transferring the Participant’s Personal Data amongst themselves for the purposes
of implementing, administering and managing the Plan and the issue of Awards and
the acquisition of Ordinary Shares pursuant to Awards;

(iii) the use of Personal Data by any such person for any such purposes; and

(iv) the transfer to and retention of Personal Data by third parties (including
any situated outside the European Economic Area) for or in connection with such
purposes.

9. ADJUSTMENTS UPON CHANGES IN ORDINARY SHARES; OTHER CORPORATE EVENTS.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a)(i) and
(ii) the class(es) and number of securities and price per Ordinary Share subject
to outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.

(b) Dissolution or Liquidation. Except as otherwise provided in a Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding Ordinary Shares not subject to a forfeiture condition or the
Company’s or any Affiliate’s right of repurchase) shall terminate immediately
prior to the completion of such dissolution or liquidation, and any Ordinary
Shares subject to the Company’s or any Affiliate’s repurchase rights or subject
to a forfeiture condition may be repurchased or reacquired by the Company or an
Affiliate notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

(c) Corporate Transaction. The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award.

 

13



--------------------------------------------------------------------------------

(i) Stock Awards May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the shareholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Ordinary Shares issued pursuant to Stock Awards may
be assigned by the Company to the successor of the Company (or the successor’s
parent company, if any) in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award, or may choose to assume or continue
the Stock Awards held by some, but not all Participants. The terms of any
assumption, continuation or substitution shall be set by the Board.

(ii) Stock Awards Held by Current Participants. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction (referred to as the “Current
Participants”), the vesting of such Stock Awards (and, with respect to Options
and Stock Appreciation Rights, the time when such Stock Awards may be exercised)
shall be accelerated in full to a date prior to the effective time of such
Corporate Transaction (contingent upon the effectiveness of the Corporate
Transaction) as the Board shall determine (or, if the Board shall not determine
such a date, to the date that is five (5) days prior to the effective time of
the Corporate Transaction), and such Stock Awards shall terminate if not
exercised (if applicable) at or prior to the effective time of the Corporate
Transaction, and any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards shall lapse (contingent upon the effectiveness of
the Corporate Transaction).

(iii) Stock Awards Held by Persons other than Current Participants. In the event
of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants,
such Stock Awards shall terminate if not exercised (if applicable) prior to the
effective time of the Corporate Transaction; provided, however, that any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction.

(iv) Payment for Stock Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value, at the effective time, to the excess, if any, of (A) the
value of the property the Participant would have received upon the exercise of
the Stock Award (including, at the discretion of the Board, any unvested portion
of such Stock Award), over (B) any exercise price payable by such holder in
connection with such exercise.

 

14



--------------------------------------------------------------------------------

(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.

10. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
terminated sooner by the Board, the Plan shall automatically terminate
immediately after May 1, 2024. No Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.

11. EFFECTIVE DATE OF PLAN.

The Plan originally become effective on the Effective Date. This amendment and
restatement of the Plan document is effective on May 2, 2019, provided that this
amendment and restatement of the Plan is approved by the Company’s shareholders
at the annual general meeting of the shareholders of the Company held on such
date.

12. CHOICE OF LAW.

The laws of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13. DEFINITIONS. As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 promulgated
under the Securities Act. The Board shall have the authority to determine the
time or times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

(b) “Award” means a Stock Award.

(c) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(d) “Board” means the Board of Directors of the Company.

 

15



--------------------------------------------------------------------------------

(e) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Ordinary Shares subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, share dividend, dividend in property other
than cash, large nonrecurring cash dividend, share split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company shall not be treated
as a Capitalization Adjustment.

(f) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company or any Affiliate reducing
the number of shares outstanding, provided that if a Change in Control would
occur (but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company or any Affiliate, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii) the shareholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;

 

16



--------------------------------------------------------------------------------

(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by shareholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

(v) individuals who, on the date the Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (i) a compromise or arrangement sanctioned by the Irish courts under
section 201 of the Companies Act 1963 (as may be amended, updated or replaced
from time to time) (the “1963 Act”), or (ii) a scheme, contract or offer which
has become binding on all shareholders pursuant to Section 204 of the 1963 Act.,
or (iii) a bid pursuant to Regulation 23 or 24 of the European Communities
(Takeover Bids (Directive 2004/25/EC)) Regulations 2006.

Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.

(g) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(h) “Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with
Section 2(c).

(i) “Company” means Horizon Therapeutics Public Limited Company (formerly known
as Horizon Pharma Public Limited Company), a company incorporated under the laws
of Ireland.

(j) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Non-employee Director, or payment of a fee for such service, shall
not cause a Non-employee Director to be considered a “Consultant” for purposes
of the Plan. Notwithstanding the foregoing, a person is treated as a Consultant
under this Plan only if a Form S-8 Registration Statement under the Securities
Act is available to register either the offer or the sale of the Company’s
securities to such person.

 

17



--------------------------------------------------------------------------------

(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company (or an Affiliate, if applicable), in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of (i) any leave of absence approved by the
Board or chief executive officer of the Company (or an Affiliate, if
applicable), including sick leave, military leave or any other personal leave,
or (ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s (or an Affiliate’s, if applicable) leave of absence
policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.

(l) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board, in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the Ordinary Shares outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.

(m) “Director” means a member of the Board.

(n) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

 

18



--------------------------------------------------------------------------------

(o) “Effective Date” means the effective date of this Plan, which is immediately
prior to the effective time of the merger between Horizon Pharma, Inc. and
Horizon Pharma Public Limited Company pursuant to the Transaction Agreement and
Plan of Merger dated March 18, 2014.

(p) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director or Consultant, or payment of a fee for
such services, shall not cause a Director or Consultant to be considered an
“Employee” for purposes of the Plan.

(q) “Entity” means a corporation, partnership, limited liability company or
other entity.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(s) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
Ownership of Ordinary Shares of the Company; or (v) any natural person, Entity
or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act)
that, as of the Effective Date, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.

(t) “Fair Market Value” means, as of any date, the value of the Ordinary Shares
determined as follows:

(i) If the Ordinary Shares is listed on any established stock exchange or traded
on the NASDAQ Global Market or the NASDAQ Global Select Market, the Fair Market
Value of a share of Ordinary Shares, unless otherwise determined by the Board,
shall be the closing sales price for such Ordinary Shares as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Ordinary Shares) on the last market trading day prior to the day
of determination, as reported in a source the Board deems reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Ordinary Shares on the last market trading day prior to the day of
determination, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.

 

19



--------------------------------------------------------------------------------

(iii) In the absence of such markets for the Ordinary Shares, the Fair Market
Value shall be determined by the Board in good faith and in a manner that
complies with Sections 409A of the Code.

(u) “Non-Employee Director” means a Director who is not an Employee.

(v) “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(w) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(x) “Option” means a Nonstatutory Stock Option to purchase Ordinary Shares
granted pursuant to the Plan.

(y) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

(z) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(aa) “Ordinary Shares” or “Shares” means the ordinary shares in the capital of
the Company with a nominal value of US$0.0001 per share.

(bb) “Other Stock Award” means an award based in whole or in part by reference
to the Ordinary Shares which is granted pursuant to the terms and conditions of
Section 6(c).

(cc) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.

(dd) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(ee) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

(ff) “Personal Data” has the same meaning as defined in the Data Protection Acts
1988 and 2003.

(gg) “Plan” means this Horizon Therapeutics Public Limited Company 2014
Non-Employee Equity Plan.

 

20



--------------------------------------------------------------------------------

(hh) “Restricted Stock Award” means an award of Ordinary Shares which is granted
pursuant to the terms and conditions of Section 6(a).

(ii) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

(jj) “Restricted Stock Unit Award” means a right to receive Ordinary Shares
which is granted pursuant to the terms and conditions of Section 6(b).

(kk) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.

(ll) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(mm) “Securities Act” means the Securities Act of 1933, as amended.

(nn) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Ordinary Shares that is granted pursuant to the terms and
conditions of Section 5.

(oo) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

(pp) “Stock Award” means any right to receive Ordinary Shares granted under the
Plan, including a Nonstatutory Stock Option, a Restricted Stock Award, a
Restricted Stock Unit Award, a Stock Appreciation Right, or any Other Stock
Award.

(qq) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

(rr) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).

 

21



--------------------------------------------------------------------------------

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

2014 NON-EMPLOYEE EQUITY PLAN

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement (the “Agreement”), Horizon Therapeutics Public Limited Company (the
“Company”) has granted you an option under its 2014 Non-Employee Equity Plan
(the “Plan”) to purchase the number of the Company’s Ordinary Shares indicated
in your Grant Notice at the exercise price indicated in your Grant Notice.
Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of Ordinary Shares subject to
your option and your exercise price per share referenced in your Grant Notice
may be adjusted from time to time for Capitalization Adjustments.

3. METHOD OF PAYMENT. Payment of the applicable exercise price is due in full
upon exercise of all or any part of your option. All amounts due are payable in
United States dollars based, if applicable, upon the local currency to United
States dollar exchange rate published in the West Coast edition of The Wall
Street Journal on the date of exercise of your option (or, if the date of
exercise is not a business day in the United States, the preceding business day
in the United States). You may not exercise your option, and no obligation shall
arise upon the Company to procure the issue or transfer of the Ordinary Shares,
unless and until the Company and/or any Affiliate are satisfied in their
absolute discretion that you have fully paid up in cash (or by check) the
nominal value of each Ordinary Share subject to the exercised portion of the
option. You may elect to make payment of the remaining portion of the option
exercise price by remittance for the amount payable or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

a. Provided that at the time of exercise the Ordinary Shares are publicly traded
and quoted regularly in a source the Board deems reliable, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Ordinary Shares, results in either the receipt of cash
(or check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.

b. Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
Ordinary Shares issuable upon exercise of your option by the largest whole
number of Ordinary Shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that:



--------------------------------------------------------------------------------

1) the Company shall accept a cash or other payment from you to the extent of
any remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole Ordinary Shares to be issued;

2) Ordinary Shares will no longer be subject to an Option and will not be
exercisable thereafter to the extent that (A) Ordinary Shares issuable upon
exercise are reduced to pay the exercise price pursuant to the “net exercise,”
(B) Ordinary Shares are delivered to you as a result of such exercise, and
(C) Ordinary Shares are withheld to satisfy tax withholding obligations.

4. WHOLE SHARES. You may exercise your option only for whole Ordinary Shares.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the Ordinary Shares issuable
upon such exercise are then registered under the Securities Act or, if such
Ordinary Shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, including, without
limitation, the laws and regulations of the United States and your country of
residence, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.

6. TERM. You may not exercise your option before the commencement of its term or
after its term expires. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:

a. three (3) months after the termination of your Continuous Service for any
reason other than Cause, Disability or death, provided that if during any part
of such three (3)-month period you may not exercise your option solely because
of the condition set forth in the preceding paragraph relating to “Securities
Law Compliance,” your option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of three (3) months after the termination of your Continuous Service;

b. twelve (12) months after the termination of your Continuous Service due to
your Disability;

c. eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

d. the Expiration Date indicated in your Grant Notice; or

e. the day before the tenth (10th) anniversary of the Date of Grant.

7. EXERCISE.

a. You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by following the
option



--------------------------------------------------------------------------------

exercise instructions specified in your StockCross Financial Services brokerage
account including adequate provision for payment of the option exercise price to
the Company together with such additional documents as the Company may then
require.

b. By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the Ordinary Shares are subject at
the time of exercise, or (3) the disposition of Ordinary Shares acquired upon
such exercise.

c. By exercising your option you agree that, as a condition to any exercise of
your option, you must pay the nominal value of the Ordinary Shares by cash or
check. The option will not be exercised, and the Ordinary Shares will not be
issued to you until you pay the nominal value of the Ordinary Shares by cash or
check.

8. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
In addition, if permitted by the Company you may transfer your option to a trust
if you are considered to be the sole beneficial owner (determined under
Section 671 of the Code and applicable state law) while the option is held in
the trust, provided that you and the trustee enter into a transfer and other
agreements required by the Company.

9. OPTION NOT A SERVICE CONTRACT. Your option is not a service contract, and
nothing in your option shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of the Company or an
Affiliate, or of the Company or an Affiliate to continue your service. In
addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

10. WITHHOLDING OBLIGATIONS.

a. At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
any amounts otherwise payable to you, and otherwise agree to make adequate
provision for (including by means of a “cashless exercise” pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board to the
extent permitted by the Company), any sums required to satisfy the federal,
state, local and foreign tax withholding obligations and social security
deduction obligations of the Company or an Affiliate, if any, which arise in
connection with the exercise of your option.

b. Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested Ordinary Shares otherwise issuable to
you upon the exercise of your option a number of whole Ordinary Shares having a
Fair Market Value, determined by the



--------------------------------------------------------------------------------

Company as of the date of exercise, not in excess of the minimum amount of tax
and social security contribution required to be withheld by law (or such lower
amount as may be necessary to avoid classification of your option as a liability
for financial accounting purposes). Any adverse consequences to you arising in
connection with such share withholding procedure shall be your sole
responsibility.

c. You may not exercise your option and no obligation shall arise upon the
Company to procure the issue or transfer of the Ordinary Shares unless and until
the Company and/or any Affiliate are satisfied in their absolute discretion that
either (i) you have made payment, or have made arrangements satisfactory to the
Company and/or any Affiliate for the payment to it of such sum as is sufficient
to meet any withholding liability to Taxation (defined below) in any
jurisdiction which is or would be recoverable from you following exercise of
your option and/or the issue of Ordinary Shares by the Company arising from such
exercise, and in respect of which the Company and/or any Affiliate is liable to
account in any jurisdiction; or (ii) you have entered into an agreement with the
Company and/or an Affiliate (in a form satisfactory to the Company or such
Affiliate) to ensure that such a payment is made by you including, without
limitation, amounts in respect of any employers’ social security (or the local
law equivalent thereof) or other forms of Taxation. Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company shall have no obligation to issue a certificate for such Ordinary
Shares or release such Ordinary Shares from any escrow provided for herein
unless such obligations are satisfied. “Taxation” shall include all forms of
taxation including employees’ and employers’ social security, income tax and any
other taxes of whatever nature in any jurisdiction together with any amount
payable by an Affiliate in respect of which the Affiliate has a duty to account
as a result of any laws of any jurisdiction relating to taxation.

11. PERSONAL DATA. You understand that the Company, and/or its Affiliates hold
certain personal information about you. This information include your name, home
address, telephone number, date of birth, social security or equivalent tax
identification number, salary, nationality, job title, and details of your
option grant and all Ordinary Shares subject to such grant that have been
granted, cancelled, vested, unvested, or are outstanding (the “Personal Data”).

You hereby declare your express consent to allowing the Company and/or its
Affiliates to transfer your Personal Data (name, home address, telephone number,
date of birth, salary, nationality, job title, and details of the option grant
and all Ordinary Shares subject to such grant) outside the country in which you
are retained to its Affiliates, Horizon Pharma, Inc. and Horizon Pharma USA,
Inc. which are located in the United States and their parent entity, Horizon
Therapeutics Public Limited Company (together such entities are the “Company
Group”). The legal persons for whom such Personal Data are intended are: Horizon
Therapeutics Public Limited Company, Horizon Pharma, Inc., Horizon Pharma USA,
Inc., StockCross Financial Services and any other third party entity providing
option and/or Plan administration services to the Company and for the sole
purpose of facilitating the transactions contemplated by this Stock Agreement.
You have the right to access and correct your Personal Data by applying to the
Company representative identified on the Grant Notice (the “Representative”).
You have the right to revoke this consent at any time with future effect towards
the Company Group by providing written notice to the Representative of such
revocation (the “Revocation Notice”). You may also elect to exercise



--------------------------------------------------------------------------------

your option, to the extent such option is vested, by following the option
exercise instructions specified in your StockCross Financial Services brokerage
account and making provision for payment of the applicable option exercise price
to the Company concurrently with your Revocation Notice, in which case your
consent revocation will become effective as soon as administratively practicable
following the execution of your option exercise election and the issuance of the
Ordinary Shares subject to the option to you. If you do not follow the option
exercise instructions specified in your StockCross Financial Services brokerage
account or provide for payment of the option exercise price along with your
Revocation Notice, or to the extent your option is unvested at the time you
elect to provide a Revocation Notice, then as soon as administratively
practicable following the Representative’s receipt of the Revocation Notice your
consent revocation will become effective and your option shall automatically
immediately terminate and be forfeited, and you will not receive any Ordinary
Shares or any other consideration in respect of such forfeited option.

12. ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

a. Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this option as a condition to participating
in the Plan and receipt of this option.

b. The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.

c. This option and any other options under the Plan are voluntary and occasional
and do not create any contractual or other right to receive future options or
other benefits in lieu of future options, even if similar options have been
granted repeatedly in the past.

d. All determinations with respect to any such future options, including, but
not limited to, the time or times when such options are made, the number of
Ordinary Shares, and performance and other conditions applied to the options,
will be at the sole discretion of the Company.

e. The value of the Ordinary Shares and this option is an extraordinary item of
compensation, which is outside the scope of your service contract or consulting
agreement, if any. This option shall not form part of any past, current or
future entitlement to remuneration or benefits which you may have under any
service contract with the Company nor form any part of any such service contract
between you and the Company.

f. The Ordinary Shares, this option, or any income derived therefrom are a
potential bonus payment not paid in lieu of any cash compensation and not part
of normal or expected compensation for any purposes, including, but not limited
to, calculating any termination, severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, life or accident insurance
benefits, pension or retirement benefits or similar payments.

g. In the event of the involuntary termination of your Continuous Service, your
eligibility to receive Ordinary Shares or payments under the option or the Plan,
if any, will terminate effective as of the date that you are no longer actively
retained regardless of any reasonable notice period mandated under local law,
except as expressly provided in the option.



--------------------------------------------------------------------------------

h. The future value of the Ordinary Shares is unknown and cannot be predicted
with certainty. You do not have, and will not assert, any claim or entitlement
to compensation, indemnity or damages arising from the termination of this
option or diminution in value of the Ordinary Shares and you irrevocably release
the Company, its Affiliates and, if applicable, the entity to which you provide
services, if different from the Company, from any such claim that may arise.

i. The Plan and this option set forth the entire understanding between you, the
Company and any Affiliate regarding the acquisition of the Ordinary Shares and
supersedes all prior oral and written agreements pertaining to this option.

13. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per Ordinary Share on the Date of Grant
and there is no other impermissible deferral of compensation associated with the
option.

14. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
other specified individuals to sell shares only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.

15. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting the option you consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

16. MISCELLANEOUS.

a. The rights and obligations of the Company under your option shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your option
may only be assigned with the prior written consent of the Company.



--------------------------------------------------------------------------------

b. You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

c. You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.

d. This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

e. All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. In addition, your option (and
any compensation paid or shares issued under your option) is subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

18. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

19. EFFECT ON OTHER BENEFIT PLANS. The value of the option subject to this
Agreement shall not be included as compensation, earnings, salaries, or other
similar terms used when calculating your benefits under any benefit plan
sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s benefit plans.

20. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this



--------------------------------------------------------------------------------

Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the option
which is then subject to restrictions as provided herein.



--------------------------------------------------------------------------------

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

STOCK OPTION GRANT NOTICE

(2014 NON-EMPLOYEE EQUITY PLAN)

Horizon Therapeutics Public Limited Company (the “Company”), pursuant to its
2014 Non-Employee Equity Plan (the “Plan”), hereby grants to you a non-statutory
stock option (the “Option”) to purchase the Company’s Ordinary Shares. The
following specific terms of the Option can be obtained by logging on to your
StockCross brokerage account: [Optionholder, Date of Grant, Vesting Commencement
Date, Number of Ordinary Shares Subject to Option, Exercise Price (Per Share),
Total Exercise Price, Expiration Date, Exercise Schedule, Vesting Schedule and
Payment]. These specific terms are incorporated by reference into this Grant
Notice. This Option is subject to all of the terms and conditions as set forth
herein and in the Option Agreement and the Plan, all of which are available on
the StockCross website.

Additional Terms/Acknowledgements: You must electronically accept the Option by
logging into your StockCross account. If you have not set-up your StockCross
brokerage account, the following information provided below will assist you in
this process. Failure to do so may result in forfeiture of the Option. By
electronically accepting the Option, you acknowledge receipt of, and understand
and agree to, this Stock Option Grant Notice, the Option Agreement and the Plan.
You further acknowledge that as of the Date of Grant, this Stock Option Grant
Notice, the Option Agreement, and the Plan set forth the entire understanding
between you and the Company regarding the acquisition of shares in the Company
and supersede all prior oral and written agreements on that subject with the
exception of awards previously granted and delivered to you under the Plan.

STOCKCROSS FINANCIAL SERVICES BROKERAGE ACCOUNT

The Company currently utilizes StockCross Financial Services as our online
broker. StockCross Financial Services offers an internet website for viewing
option data and for buying or selling stock your stock options. To open your
brokerage account, you can do so by visiting the StockCross website at
www.stockcross.com, select the red “Employee Stock Plans” menu item. Under the
“Get Started” window, select the blue menu button “Open an Account.”
Additionally, under the New Account Application screen, select “Employee Stock
Option Plan ESOP” button to proceed with the brokerage application.

If you have any questions or comments completing the brokerage application,
please contact the StockCross New Accounts team at 800-225-6196.

OPTION ACCEPTANCE (via StockCross after completing your brokerage application) 

Please follow steps 1 through 7 to electronically accept your Option.

 

  1.

Login to www.stockcross.com

 

  2.

Select the red menu item “Employee Stock Plans.”

 

  3.

In the Get Started screen, enter “HZNP” for the Company’s stock ticker symbol.

 

  4.

Under the StockCross Customer Account Login screen, enter your StockCross
account number and password.

 

  5.

Once logged into your StockCross account, select the menu item “Employee Stock
Plan.” This will bring you into another window screen which provides a summary
of your equity grants. Please note that to view this information, you will need
to disable popup blockers.

 

  6.

Select “My Portfolio.” This will show you all equity grants that you have been
granted. For your new equity grant, in the last column, click on the “View”
hyperlink.

 

  7.

Selecting “View” in step 7 will take you to an electronic acceptance window. For
your reference, the Stock Option Agreement applicable to the Option is provided
for your reference. If you agree with the terms and conditions of your equity
grant, select the green “Accept” button.

IMPORTANT REMINDER: In order to avoid forfeiture of your Option, you must
electronically accept your Option 30 days prior to your first vesting date.

Contact Horizon Therapeutics plc’s Senior Manager, Accounting and Global Equity
Plan Administrator Garry Devine at 224-383-3037 or
email gdevine@horizontherapeutics.com with any further questions regarding your
awards.



--------------------------------------------------------------------------------

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

2014 NON-EMPLOYEE EQUITY PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”) and in consideration of your
services, Horizon Therapeutics Public Limited Company (the “Company”) has
granted you a Restricted Stock Unit Award (the “Award”) under its 2014
Non-Employee Equity Plan (the “Plan”) for the number of restricted stock units
referenced in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement shall have the same meanings given to them in the Plan or the Grant
Notice, as applicable. Except as otherwise explicitly provided herein, in the
event of any conflict between the terms in this Agreement and the Plan, the
terms of the Plan shall control.

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of Ordinary Shares that is equal to the number of restricted
stock units indicated in the Grant Notice (the “Stock Units”) at the Purchase
Price per Ordinary Share specified in your Grant Notice. As of the Date of
Grant, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of Stock Units subject to
the Award.

2. VESTING. Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Stock Units
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such Stock Units or the Ordinary Shares to be issued in
respect of such portion of the Award.

3. METHOD OF PAYMENT. On or before the time you receive a distribution of the
Ordinary Shares in settlement of your Stock Units, you hereby authorize the
Company or any Affiliate to satisfy the payment of the Purchase Price per
Ordinary Share with respect to such Ordinary Shares by withholding such payment
from any other cash amounts otherwise payable to you. If no cash amounts are
otherwise payable to you by the Company and available for such deduction, you
must provide timely payment of the applicable Purchase Price to the Company via
cash or check and no obligation shall arise upon the Company to procure the
issue or transfer of the Ordinary Shares unless and until the Company and/or any
Affiliate are satisfied in their absolute discretion that you have satisfied
such payment requirement. All amounts due are payable in United States dollars
based, if applicable, upon the local currency to United States dollar exchange
rate published in the West Coast edition of The Wall Street Journal on the
applicable payment date (or, if such date is not a business day in the United
States, the preceding business day in the United States).



--------------------------------------------------------------------------------

4. NUMBER OF STOCK UNITS, ORDINARY SHARES AND PURCHASE PRICE.

a. The number of Stock Units subject to your Award and the Purchase Price per
Ordinary Share may be adjusted from time to time for Capitalization Adjustments,
as provided in the Plan. Furthermore, the Purchase Price per Ordinary Share will
be automatically adjusted from time to time, as applicable, such that it shall
at all times be equal to the nominal value per Ordinary Share as then in effect.
In no event will the Purchase Price per Ordinary Share be less than the nominal
value per Ordinary Share.

b. Any additional Stock Units that become subject to the Award pursuant to this
Section 4, if any, shall be subject, in a manner determined by the Board, to the
same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Stock Units covered by your Award.

c. Notwithstanding the provisions of this Section 4, no fractional shares or
rights for fractional Ordinary Shares shall be created pursuant to this
Section 4. The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 4.

5. SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act;
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, including,
without limitation, the laws and regulations of the United States and your
country of residence, and you will not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

6. TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Ordinary Shares subject to the Award until the shares are issued to you in
accordance with Section 7 of this Agreement. After the shares have been issued
to you, you are free to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in such shares provided that any such actions are in
compliance with the provisions herein, any applicable Company policies
(including, but not limited to, insider trading and window period policies) and
applicable securities laws. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Ordinary Shares to which you were entitled at the
time of your death pursuant to this Agreement.

7. DATE OF ISSUANCE.

a. To the extent the Award is exempt from application of Section 409A of the
Code and any state law of similar effect (collectively “Section 409A”), the
Company will deliver to you a number of Ordinary Shares equal to the number of
vested Stock Units subject to your Award, including any additional Stock Units
received pursuant to Section 4 above that relate to those vested Stock Units, on
the applicable vesting date(s). However, if a scheduled



--------------------------------------------------------------------------------

delivery date falls on a date that is not a business day, such delivery date
shall instead fall on the next following business day. Notwithstanding the
foregoing, in the event that (i) any shares covered by your Award are scheduled
to be delivered on a day (the “Original Distribution Date”) that does not occur:
(A) during an open “window period” applicable to you under the Company’s policy
permitting officers, directors and other designated individuals to sell shares
only during certain “window” periods, in effect from time to time (the
“Policy”), (B) on a day on which you are permitted to sell Ordinary Shares
pursuant to a written plan that meets the requirements of Rule 10b5-1 under the
Exchange Act, as determined by the Company in accordance with the Policy, or
(C) on a date when you are otherwise permitted to sell Ordinary Shares on the
open market, and (ii) the Company elects not to satisfy its tax withholding
obligations by withholding shares from your distribution or withholding from
other compensation otherwise payable to you by the Company, then such shares
shall not be delivered on such Original Distribution Date and shall instead be
delivered on the first business day of the next occurring open “window period”
applicable to you pursuant to such Policy (regardless of whether you are still
providing continuous services at such time) or the next business day when you
are not prohibited from selling Ordinary Shares in the open market, but in no
event later than the fifteenth (15th) day of the third calendar month of the
calendar year following the calendar year in which the shares covered by the
Award vest. Delivery of the shares pursuant to the provisions of this
Section 7(a) is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulations Section 1.409A-1(b)(4)
and shall be construed and administered in such manner. The form of such
delivery of the shares (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.

b. The provisions of Appendix A to this Agreement will apply to the extent the
Award is subject to, and not exempt from, application of Section 409A (a
“Non-Exempt Award”).

8. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any Ordinary Shares
that are delivered to you in connection with your Award after such shares have
been delivered to you.

9. RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.

10. AWARD NOT A SERVICE CONTRACT.

a. Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in the Grant Notice or the
issuance of the shares in respect of your Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Agreement or the
Plan shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other



--------------------------------------------------------------------------------

term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

b. By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to the vesting schedule provided in the Grant
Notice is earned only by continuing as an employee, director or consultant at
the will of the Company (not through the act of being hired, being granted this
Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee,
director or consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with your right or the Company’s right
to terminate your Continuous Service at any time, with or without cause and with
or without notice.

11. WITHHOLDING OBLIGATIONS.

a. On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Ordinary Shares issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing you to tender a cash payment, (iii) permitting or requiring you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Restricted Stock Units to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding Ordinary Shares from the Ordinary Shares issued or otherwise
issuable to you in connection with the Award with a Fair Market Value (measured
as of the date Ordinary Shares are issued to pursuant to Section 7) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
Ordinary Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income; and provided
further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, such share withholding
procedure shall be subject to the express prior approval of the Company’s
Compensation Committee.



--------------------------------------------------------------------------------

b. Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any
Ordinary Shares pursuant to this Award.

c. No obligation shall arise upon the Company to procure the issue or transfer
of the Ordinary Shares unless and until the Company and/or any Affiliate are
satisfied in their absolute discretion that either (i) you have made payment, or
have made arrangements satisfactory to the Company and/or any Affiliate for the
payment to it of such sum as is sufficient to meet any withholding liability to
Taxation (defined below) in any jurisdiction which is or would be recoverable
from you in connection with the vesting or the Award or the issuance of Ordinary
Shares by the Company in settlement of the Award, and in respect of which the
Company and/or any Affiliate is liable to account in any jurisdiction; or
(ii) you have entered into an agreement with the Company and/or an Affiliate (in
a form satisfactory to the Company or such Affiliate) to ensure that such a
payment is made by you including, without limitation, amounts in respect of any
employers’ social security (or the local law equivalent thereof) or other forms
of Taxation. Accordingly, the Company shall have no obligation to issue a
certificate for such Ordinary Shares or release such Ordinary Shares from any
escrow provided for herein unless such obligations are satisfied. “Taxation”
shall include all forms of taxation including employees’ and employers’ social
security, income tax and any other taxes of whatever nature in any jurisdiction
together with any amount payable by an Affiliate in respect of which the
Affiliate has a duty to account as a result of any laws of any jurisdiction
relating to taxation.

12. PERSONAL DATA. You understand that the Company and/or its Affiliates hold
certain personal information about you. This information include your name, home
address, telephone number, date of birth, social security or equivalent tax
identification number, salary, nationality, job title, and details of your Award
and all Ordinary Shares subject to your Award that have been granted, cancelled,
vested, unvested, or are outstanding (the “Personal Data”).

You hereby declare your express consent to allowing the Company to transfer your
Personal Data (name, home address, telephone number, date of birth, salary,
nationality, job title, and details of the Award and all Ordinary Shares subject
to such grant) outside the country in which you are retained to its Affiliates,
Horizon Pharma, Inc. and Horizon Pharma USA, Inc. which are located in the
United States and their parent entity, Horizon Therapeutics Public Limited
Company (together such entities are the “Company Group”). The legal persons for
whom such Personal Data are intended are: Horizon Therapeutics Public Limited
Company, Horizon Pharma, Inc., Horizon Pharma USA, Inc., StockCross Financial
Services and any other third party entity providing equity award and/or Plan
administration services to the Company and for the sole purpose of facilitating
the transactions contemplated by this Agreement. You have the right to access
and correct your Personal Data by applying to the Company representative
identified on the Grant Notice (the “Representative”). You have the right to
revoke this consent at any time with future effect towards the Company Group by
providing written notice to the Representative of such revocation (the
“Revocation Notice”) and as soon as administratively practicable following the
Representative’s receipt of the Revocation Notice your consent revocation will
become effective and your Award shall automatically immediately terminate and be
forfeited, and you will not receive any Ordinary Shares or any other
consideration in respect of such forfeited Award.



--------------------------------------------------------------------------------

13. ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

a. Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award as a condition to participating
in the Plan and receipt of the Award.

b. The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.

c. This Award and any other equity awards granted under the Plan are voluntary
and occasional and do not create any contractual or other right to receive
future awards or other benefits in lieu of future awards, even if similar awards
have been granted repeatedly in the past.

d. All determinations with respect to any such future awards, including, but not
limited to, the time or times when such awards are granted, the number of
Ordinary Shares, and performance and other conditions applied to the awards,
will be at the sole discretion of the Company.

e. The value of the Ordinary Shares and this Award is an extraordinary item of
compensation, which is outside the scope of your service contract or consulting
agreement, if any. This Award shall not form part of any past, current or future
entitlement to remuneration or benefits which you may have under any service
contract with the Company nor form any part of any such contract between you and
the Company.

f. The Ordinary Shares, this Award, or any income derived therefrom are a
potential bonus payment not paid in lieu of any cash salary compensation and not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, life or
accident insurance benefits, pension or retirement benefits or similar payments.

g. In the event of the involuntary termination of your Continuous Service, your
eligibility to receive Ordinary Shares or payments under the Award or the Plan,
if any, will terminate effective as of the date that you are no longer actively
employed or retained regardless of any reasonable notice period mandated under
local law, except as expressly provided in the Agreement.

h. The future value of the Ordinary Shares is unknown and cannot be predicted
with certainty. You do not have, and will not assert, any claim or entitlement
to compensation, indemnity or damages arising from the termination of this award
or diminution in value of the Ordinary Shares and you irrevocably release the
Company, its Affiliates and, if applicable, your employer, if different from the
Company, from any such claim that may arise.



--------------------------------------------------------------------------------

i. The Plan and this Agreement set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the Ordinary Shares
and supersedes all prior oral and written agreements pertaining to this Award.

14. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a shareholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 7 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a shareholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

15. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
other specified individuals to sell shares only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.

16. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing (including electronically) and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award you consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

17. MISCELLANEOUS.

a. The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

b. You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

c. You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.



--------------------------------------------------------------------------------

d. This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

e. All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

18. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control. In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.

19. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

20. EFFECT ON OTHER BENEFIT PLANS. The value of the Award subject to this
Agreement shall not be included as compensation, earnings, salaries, or other
similar terms used when calculating your benefits under any benefit plan
sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s benefit plans.

21. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.



--------------------------------------------------------------------------------

22. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.



--------------------------------------------------------------------------------

Appendix A

The provisions set forth on this Appendix A shall apply to the extent the Award
is a Non-Exempt Award and shall supersede any provisions to the contrary set
forth in the Plan or in any other section of the Agreement to which this
Appendix A is attached.

1. The provisions of this Section 1 are intended to apply to the extent your
Award is a Non-Exempt Award because of the terms of a severance arrangement or
other agreement between you and the Company, if any, that provide for
acceleration of vesting of your Award and issuance of the shares in respect of
the Award upon your termination of employment or separation from service (as
such term is defined in Section 409A(a)(2)(A)(i) of the Code (and without regard
to any alternative definition thereunder) (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).
To the extent your Award is a Non-Exempt Award due to application of a
Non-Exempt Severance Arrangement, the following provisions in this Section 1 of
Appendix A shall supersede anything to the contrary in Section 6(a) of the Award
Agreement.

a. If your Award vests in the ordinary course during your Continuous Service in
accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, in
no event will the shares be issued in respect of your Award any later than the
later of: (i) December 31st of the calendar year that includes the applicable
vesting date and (ii) the 60th day that follows the applicable vesting date.

b. If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of your
Award and, therefore, are part of the terms of your Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in
Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation from Service,
or, if earlier, the date of your death that occurs within such six month period.

c. If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the date of grant of
the Award and, therefore, are not a part of the terms of your Award on the date
of grant, then such acceleration of vesting of your Award shall not accelerate
the issuance date of the shares, but the shares shall instead be issued on the
same schedule as set forth in the Grant Notice as if they had vested in the
ordinary course during your Continuous Service, notwithstanding the vesting
acceleration of the Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).



--------------------------------------------------------------------------------

2. Permitted Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Employees and Consultants. The provisions in this Section 2 shall apply and
shall supersede anything to the contrary that may be set forth in the Plan with
respect to the permitted treatment of your Non-Exempt Award in connection with a
Corporate Transaction if you were either an Employee or Consultant upon the
applicable date of grant of your Non-Exempt Award.

a. Vested Non-Exempt Awards: To the extent your Non-Exempt Award has vested in
accordance with its terms upon or prior to the date of a Corporate Transaction
(such portion of your Non-Exempt Award is a “Vested Non-Exempt Award”), then the
following provisions shall apply.

1) If the Corporate Transaction is also a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
Company’s assets, as described in Section 409A(a)(2)(A)(v) of the Code and
Treasury Regulations Section 1.409A-3(i)(5) (a “409A Change of Control”), then
the surviving or acquiring corporation (or its parent company) (the “Acquiring
Entity”) may not assume, continue or substitute your Vested Non-Exempt Award.
Upon the 409A Change of Control the settlement of your Vested Non-Exempt Award
will automatically be accelerated and the shares will be immediately issued in
respect of your Vested Non-Exempt Award. Alternatively, the Company may instead
provide that you will receive a cash settlement equal to the Fair Market Value
of the shares that would otherwise be issued to you upon the 409A Change of
Control.

2) If the Corporate Transaction is not also a 409A Change of Control, then the
Acquiring Entity must either assume, continue or substitute your Vested
Non-Exempt Award. The shares to be issued in respect of your Vested Non-Exempt
Award shall be issued to you by the Acquiring Entity on the same schedule that
the shares would have been issued to you if the Corporate Transaction had not
occurred. In the Acquiring Entity’s discretion, in lieu of an issuance of
shares, the Acquiring Entity may instead substitute a cash payment on each
applicable issuance date, equal to the Fair Market Value of the shares that
would otherwise be issued to you on such issuance dates, with the determination
of the Fair Market Value of the shares made on the date of the Corporate
Transaction.

b. Unvested Non-Exempt Awards. To the extent your Non-Exempt Award has not
vested in accordance with its terms upon or prior to the date of any Corporate
Transaction, (such portion of your Non-Exempt Award is an “Unvested Non-Exempt
Award”), then the following provisions shall apply.

1) If the Acquiring Entity will not assume, substitute or continue your Unvested
Non-Exempt Award, then such Award shall automatically terminate and be forfeited
upon the Corporate Transaction with no consideration payable to you in respect
of your forfeited Unvested Non-Exempt Award. Notwithstanding the foregoing, to
the extent permitted and in compliance with the requirements of Section 409A,
the Company may in its discretion determine to elect to accelerate the vesting
and settlement of the Unvested Non-Exempt Award upon the Corporate Transaction,
or instead substitute a cash payment equal to the Fair Market Value of such
shares that would otherwise be issued to you, as further provided in
Section 4(b) below. In the absence of such discretionary election by the
Company, your Unvested Non-Exempt Award shall be forfeited without payment of
any consideration to you if the Acquiring Entity will not assume, substitute or
continue your Unvested Non-Exempt Award in connection with the Corporate
Transaction.



--------------------------------------------------------------------------------

2) The foregoing treatment shall apply with respect to all Unvested Non-Exempt
Awards upon any Corporate Transaction, and regardless of whether or not such
Corporate Transaction is also a 409A Change of Control.

3. Permitted Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Non-Employee Directors. If you were a Director but not an Employee on the
applicable grant date of your Non-Exempt Award and (“Non-Exempt Director
Award”), the following provisions shall apply and shall supersede anything to
the contrary that may be set forth in the Plan with respect to the permitted
treatment of your Non-Exempt Director Award in connection with a Corporate
Transaction.

a. If the Corporate Transaction is also a 409A Change of Control then the
Acquiring Entity may not assume, continue or substitute your Non-Exempt Director
Award. Upon the 409A Change of Control the vesting and settlement of your
Non-Exempt Director Award will automatically be accelerated and the shares will
be immediately issued to you in respect of the Non-Exempt Director Award.
Alternatively, the Company may provide that you will instead receive a cash
settlement equal to the Fair Market Value of the shares that would otherwise be
issued to you upon the 409A Change of Control pursuant to the preceding
provision.

b. If the Corporate Transaction is not also a 409A Change of Control, then the
Acquiring Entity must either assume, continue or substitute your Non-Exempt
Director Award. Unless otherwise determined by the Board, your Non-Exempt
Director Award will remain subject to the same vesting and forfeiture
restrictions that were applicable to the Award prior to the Corporate
Transaction. The shares to be issued in respect of your Non-Exempt Director
Award shall be issued to your by the Acquiring Entity on the same schedule that
the shares would have been issued to you if the Corporate Transaction had not
occurred. In the Acquiring Entity’s discretion, in lieu of an issuance of
shares, the Acquiring Entity may instead substitute a cash payment on each
applicable issuance date, equal to the Fair Market Value of the shares that
would otherwise be issued to you on such issuance dates, with the determination
of Fair Market Value made on the date of the Corporate Transaction.

4. General Superseding Provisions. The provisions in this Section 4 shall apply
and supersede anything to the contrary that may be set forth in the Plan, the
Grant Notice or in any other section of the Agreement with respect to the
permitted treatment of your Non-Exempt Award:

a. Any exercise by the Board of discretion to accelerate the vesting of your
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the shares in respect of the Non-Exempt Award unless earlier issuance
of the shares upon the applicable vesting dates would be in compliance with the
requirements of Section 409A.

b. The Company explicitly reserves the right to earlier settle your Non-Exempt
Award to the extent permitted and in compliance with the requirements of
Section 409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).



--------------------------------------------------------------------------------

c. To the extent the terms of your Non-Exempt Award provide that it will be
settled upon a Change in Control or Corporate Transaction, to the extent it is
required for compliance with the requirements of Section 409A, the Change in
Control or Corporate Transaction event triggering settlement must also
constitute a 409A Change of Control. To the extent the terms of your Non-Exempt
Award provides that it will be settled upon a termination of employment or
termination of Continuous Service, to the extent it is required for compliance
with the requirements of Section 409A, the termination event triggering
settlement must also constitute a Separation From Service. However, if at the
time the shares would otherwise be issued to you in connection with your
“separation from service” you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation From Service,
or, if earlier, the date of your death that occurs within such six month period.

5. Section 409A Compliance. The provisions in this Agreement for delivery of the
shares in respect of the Non-Exempt Award are intended to comply with the
requirements of Section 409A so that the delivery of the shares to you in
respect of your Non-Exempt Award will not trigger the additional tax imposed
under Section 409A, and any ambiguities herein will be so interpreted.



--------------------------------------------------------------------------------

HORIZON THERAPEUTICS PUBLIC LIMITED COMPANY

RESTRICED STOCK UNIT GRANT NOTICE

(2014 NON-EMPLOYEE EQUITY PLAN)

Horizon Therapeutics Public Limited Company (the “Company”), pursuant to its
2014 Non-Employee Equity Plan (the “Plan”), hereby grants to you a restricted
stock unit award (the “Award”) to purchase the Company’s Ordinary Shares. The
following specific terms of the Award can be obtained by logging on to your
StockCross brokerage account: [Participant, Date of Grant, Vesting Commencement
Date, Number of Restricted Stock Units, Purchase Price per Ordinary Share,
Vesting Schedule and Issuance Schedule]. These specific terms are incorporated
by reference into this Grant Notice. This Award is subject to all of the terms
and conditions as set forth herein and in the Restricted Stock Unit Agreement
(the “Award Agreement”) and the Plan, all of which are available on the
StockCross website. Capitalized terms are defined in the Plan or the Award
Agreement shall have the meanings set forth in the Plan or the Award Agreement.
The Purchase Price per Ordinary Share that may be issued in settlement of your
Award is equal to the nominal value per Ordinary Share as of the Date of Grant
and is subject to adjustment as provided in Section 4 of the Award Agreement.

Additional Terms/Acknowledgements: You must electronically accept the Award by
logging into your StockCross account. If you have not set-up your StockCross
brokerage account, the following information provided below will assist you in
this process. Failure to do so may result in forfeiture of the Award. By
electronically accepting the Award, you acknowledge receipt of, and understand
and agree to, this Restricted Stock Unit Grant Notice, the Award Agreement and
the Plan. You further acknowledge that as of the Date of Grant, this Restricted
Stock Unit Grant Notice, the Award Agreement, and the Plan set forth the entire
understanding between you and the Company regarding the acquisition of shares in
the Company and supersede all prior oral and written agreements on that subject
with the exception of: (i) any written employment or severance arrangement that
would provide for vesting acceleration of the Award upon the terms and
conditions set forth therein, or (ii) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law. By accepting
this Award, the Participant consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

STOCKCROSS FINANCIAL SERVICES BROKERAGE ACCOUNT

The Company currently utilizes StockCross Financial Services as our online
broker. StockCross Financial Services offers an internet website for viewing
Award data and for buying or selling stock subject to your stock Awards. To open
your brokerage account, you can do so by visiting the StockCross website at
www.stockcross.com, select the red “Employee Stock Plans” menu item. Under the
“Get Started” window, select the blue menu button “Open an Account.”
Additionally, under the New Account Application screen, select “Employee Stock
Award Plan ESOP” button to proceed with the brokerage application.

If you have any questions or comments completing the brokerage application,
please contact the StockCross New Accounts team at 800-225-6196.

AWARD ACCEPTANCE (via StockCross after completing your brokerage application) 

Please follow steps 1 through 7 to electronically accept your Award.

 

  1.

Login to www.stockcross.com

 

  2.

Select the red menu item “Employee Stock Plans.”

 

  3.

In the Get Started screen, enter “HZNP” for the Company’s stock ticker symbol.

 

  4.

Under the StockCross Customer Account Login screen, enter your StockCross
account number and password.

 

  5.

Once logged into your StockCross account, select the menu item “Employee Stock
Plan.” This will bring you into another window screen which provides a summary
of your equity grants. Please note that to view this information, you will need
to disable popup blockers.



--------------------------------------------------------------------------------

  6.

Select “My Portfolio.” This will show you all equity grants that you have been
granted. For your new equity grant, in the last column, click on the “View”
hyperlink.

 

  7.

Selecting “View” in step 7 will take you to an electronic acceptance window. For
your reference, the Award Agreement applicable to the Award is provided for your
reference. If you agree with the terms and conditions of your equity grant,
select the green “Accept” button.

IMPORTANT REMINDER: In order to avoid forfeiture of your Award, you must
electronically accept your Award 30 days prior to your first vesting date.

Contact Horizon Therapeutics plc’s Senior Manager, Accounting and Global Equity
Plan Administrator Garry Devine at 224-383-3037 or
email gdevine@horizontherapeutics.com with any further questions regarding your
awards.